—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Kings County (Yancey, J.), entered December 4, 2001, which, inter alia, after a nonjury trial, granted him a divorce on the ground of constructive abandonment, awarded the household effects and personal property to the defendant wife, directed him to pay 50% of certain specified amounts which the Supreme Court found constituted marital debts, imputed income to him for the purpose of calculating his child support obligation, and set the terms of his visitation with the parties’ child.Ordered that the appeal from so much of the judgment as granted the appellant a divorce is dismissed, without costs or disbursements, as the appellant is not aggrieved by that part of the judgment (see CPLR 5511; Chasnov v Chasnov, 131 AD2d 624 [1987]); and it is further,Ordered that the judgment is modified, on the law, the facts, and as a matter of discretion, by reducing the marital debt *400owed to the wife’s father set forth in the ninth decretal paragraph from $8,500 to $7,900; as so modified, the judgment is affirmed insofar as reviewed, without costs or disbursements.The judgment of divorce should be modified to provide that the stipulated amount of the marital debt owed to the wife’s father is $7,900, not $8,500.Under the circumstances, including the appellant’s admission that he had received unreported cash income (see Kosovsky v Zahl, 257 AD2d 522 [1999]), the Supreme Court properly imputed an annual income of $51,000 to him, and required him to pay child support based upon that figure.The appellant’s remaining contentions are without merit. Goldstein, J.P., Adams, Townes and Crane, JJ., concur.